DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant Application is identified as a CONTINUATION of 16/776,230 (filed 1/29/2020) which is identified as a CONTINUATION of 16/355,326 (filed 3/15/2019) which is identified as DIVISIONAL of 14/211,096 (filed 3/14/2014) claiming priority to 61/788,821 (filed 3/15/2013).
However, the earliest effective filing date afforded the instantly claimed invention has been determined to be:
(a) 	3/15/2019 as to claims 8-11;
(b)	1/29/2020 as to claims 1-4, 7 and 14-16; and 
(b)	11/18/2021 as to claims 5-6, 12-13 and 17-30.
Claims 1, 8, 17 and 24 (each drafted independently) are independently drawn to methods “of managing moderate to severe pain associated with endometriosis in a premenopausal adult human female patient”, more specifically wherein:
“the patient exhibits no more than a 2% reduction from baseline in lumbar spine BMD at six months and no more than an 8% reduction from baseline in lumbar spine bone mineral density (BMD) at 24 months” (claim 1);
the patient has “no known history of osteoporosis” and the method comprises the step of “determining that the patient has no known history of osteoporosis” (claim 17); and
the patient has “a history of low-trauma fractures or a history of a condition associated with a decrease in bone mineral density (BMD)” and the method comprises the step of “determining that the patient has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD” (claim 24).
  As to claims 1, 8, 17 and 24, neither of 61/788,821 or 14/211,096 provide support for “managing moderate to severe pain associated with endometriosis in a premenopausal adult human female patient”.  
Rather, support for “managing moderate to severe pain associated with endometriosis in a premenopausal adult human female patient” is first found in 16/355,326 at Paragraphs 0220-0229 (Example 1), which disclose “studies… to evaluate elagolix as a treatment for endometriosis associated pain” (Paragraph 0221) in “premenopausal women aged 18 to 49 years of age… who experienced moderate to severe endometriosis-associated pain” (Paragraph 0223).  16/355,326 further provides support for administration of “an elagolix daily dose of 150 mg” (Paragraph 0226) for “12 or 24 weeks of treatment” (Paragraph 0224) – i.e., less than 24 months – wherein nonmenstrual pelvic pain (NMPP) (Paragraph 0226) and “symptoms of dyspareunia were reduced” (Paragraph 0227) – as recited by claim 8.  Additionally, 16/355,326 discloses that “[o]verall usage of analgesics [e.g., “nonsteroidal anti-inflammatory drugs, opioids, and/or other” (Paragraph 0231)] for pain control also decreased in the elagolix treatment arms” (Paragraph 0227) – as recited by claims 9-11.
However, 16/355,326 does not provide support for “the patient exhibits no more than a 2% reduction from baseline in lumbar spine BMD at six months and no more than an 8% reduction from baseline in lumbar spine bone mineral density (BMD) at 24 months” as recited by claim 1 (as well as claims 15-16); the patient having “no known history of osteoporosis” and the step of “determining that the patient has no known history of osteoporosis” as recited by claim 17; or the patient having “a history of low-trauma fractures or a history of a condition associated with a decrease in bone mineral density (BMD)” and step of “determining that the patient has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD” as recited by claim 24.  
Nor does 16/355,326 provide support for the patient “not having osteoporosis” as recited by claim 12; the method further comprising administration of a supplement as recited by claim 13; or the step of assessing BMD in the patient prior to oral administration of elagolix as recited by claim 14.
16/776,230 discloses that “[c]hanges in BMD at the lumbar spine and the femur were evaluated over 24 weeks in three Phase 2 endometriosis studies” and “[a]t the lumbar spine, mean BMD percent reductions from baseline appeared to be dose related: 0.11% to 1.29% at the 150 mg dose” and, regarding “decreases in BMD of the spine… no subject exceeded ~8%... at 24 weeks” (Paragraph 0238) – as recited by claims 1, 7 and 14-16.
However, 16/776,230 does not provide support for the patient having “no known history of osteoporosis” and the step of “determining that the patient has no known history of osteoporosis” as recited by claim 17; or the patient having “a history of low-trauma fractures or a history of a condition associated with a decrease in bone mineral density (BMD)” and step of “determining that the patient has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD” as recited by claim 24.  
Nor does 16/776,230 provide support for the method further comprising administration of a supplement as recited by claim 6.
Election/Restrictions
Applicant’s election without traverse of a single method in the reply filed on 2/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
The elected species read upon claims 1-5, 7-12, 14-21, 23-24 and 26-30.  Claims 6, 13, 22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al (Reproductive Sciences 21:1341-1351, 2014).
Claim 1 is drawn to a method of managing moderate to severe pain associated with endometriosis in a premenopausal adult human female patient, the method comprising:
(a)	oral administration to the patient of 150 mg elagolix; and
(b)	continuing said administration for a time period as needed (more specifically, wherein the time period does not exceed 24 months (claim 2)) to manage the moderate to severe pain associated with endometriosis;
wherein the method reduces dysmenorrhea and non-menstrual pelvic pain in the patient without an increase in use of a concomitant medication for the treatment of endometriosis-related pain (more specifically, an analgesic (claim 3), even more specifically an opioid (claim 4)) by the patient; and
wherein the patient exhibits no more than a 2% reduction from baseline in lumbar spine BMD at six months and no more than an 8% reduction from baseline in lumbar spine bone mineral density (BMD) at 24 months.
Carr et al teach administration of “elagolix 150 mg every day” over “a 24-week… treatment period” to “women aged 18 to 49 years with… endometriosis… and a total composite pelvic signs and symptoms score > 6 with a dysmenorrhea score and a nonmenstrual pelvic pain score of at least moderate (>2)” (Page 1342, Column 1) – further noting that “[e]lagolix is… administered orally” (Page 1341, Column 1).  
As further taught by Carr et al, “[e]lagolix was associated with improvements in endometriosis-associated pain, including noninferiority to DMPA-SC in [the reduction of] dysmenorrhea and nonmenstrual pelvic pain” (Abstract; see also Page 1342, Column 2 and Page 1345, Column 1).
Additionally, Carr et al teach that “[a]nalgesic use [in particular, opioids] was similar… before, during, and after treatment” (Page 1345, Column 2).  
And, lastly, Carr et al – which evaluated “the percentage change from baseline in BMD for the spine and femur (total hip) at week 24” (Page 1342, Column 2) – demonstrate that, “[i]n patients who received elagolix 150 mg every day, the mean percentage change from baseline (95% CI) in BMD was -0.11% for the spine and -0.47% for the femur” at weeks 24 and 48 (Page 1344, Column 1 and Figure I) and it is asserted, based thereon and absent evidence to the contrary, that said patients exhibited no more than an 8% reduction from baseline in lumbar spine bone mineral density (BMD) at 24 months.
Accordingly, claims 1-4 are anticipated.
Claim 7 is drawn to the method of claim 1, wherein BMD in the patient has been assessed prior to said oral administration.
Carr et al teach that “patients having a BMD with either lumbar spine or femur T-scores below -1.5 at screening as determined by dual-energy x-ray absorptiometry (DXA) were excluded” (Page 1324, Column 1).
Accordingly, claim 7 is anticipated.
Claim 8 (drafted independently) and claims 9-11 and 14-16 dependent thereon, do not introduce any limitations not already addressed in the rejection of claims 1-4 and 7 above.
Accordingly, claims 8-11 and 14-16 are anticipated for the same reasons as discussed above regarding claims 1-4 and 7.
Claims 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al (Reproductive Sciences 21:1341-1351, 2014) as applied to claims 1-4, 7-11 and 14-16 above, as evidenced by Ma et al (Int J Endocrinol, Article ID 675340:Pages 1-9, 2015).
Claims 5 and 12 are drawn to the methods of claims 1 and 8, respectively, wherein the patient does not have osteoporosis.
As discussed above, Carr et al teach that “patients having a BMD with either lumbar spine or femur T-scores below -1.5 at screening as determined by dual-energy x-ray absorptiometry (DXA) were excluded” (Page 1324, Column 1).
And as evidenced by Ma et al, “[q]uantification of bone mineral density (BMD) is… used as the main method to diagnose osteoporosis” wherein “DXA is the most common tool for measuring BMD” (Page 1, Column 1) and “osteoporosis is diagnosed by central DXA if the T-score of the lumbar spine or hip is -2.5 or less” (Page 1, Column 2).
Accordingly, as evidenced by Ma et al, the patients of Carr et al (having either lumbar spine or femur T-scores of -1.5 or higher at screening as determined by DXA) did not suffer from osteoporosis.
As such, claims 5 and 12 are anticipated.
Claims 17-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al (Reproductive Sciences 21:1341-1351, 2014) as applied to claims 1-4, 7-11 and 14-16 above, as evidenced by EOCCO (elagolix Pharmacy Coverage Policy, available online at https://www.eocco.com/-/media/EOCCO/PDFs/Formulary/elagolix_orilissa.pdf, accessed 4/08/2022).
Claim 17 (drafted independently) and claims 18-21 and 23 (dependent thereon) are drawn to the same method embraced by claims 1-4 and 7 and/or 8-11 and 14-16, except that the method of claim 17 is specifically directed to managing moderate to severe pain associated with endometriosis in a premenopausal adult human female (as recited by claims 1-4 and 7 and/or 8-11 and 14-16) wherein said patient has no known history of osteoporosis and wherein the method further comprises the step of determining that the patient has no known history of osteoporosis.
As discussed above, Carr et al teach methods of managing moderate to severe pain associated with endometriosis in a premenopausal adult human female as recited by claims 1-4, 7-11 and 14-16; in particular, wherein “patients having a BMD with either lumbar spine or femur T-scores below -1.5 at screening as determined by dual-energy x-ray absorptiometry (DXA) were excluded” (Page 1324, Column 1).
And, as evidenced by EOCCO, “[e]lagolix… may be considered medically necessary when… [m]ember does not have a history of osteoporosis (defined as a T-score less than or equal to -2.5… at the lumbar spine, femoral neck or total hip)” (Page 1, “Initial Evaluation”).
Accordingly, as evidenced by EOCCO, the patients of Carr et al (having either lumbar spine or femur T-scores of -1.5 or higher at screening as determined by DXA) did not have a history of osteoporosis.
As such, claims 17-21 and 23 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carr et al (Reproductive Sciences 21:1341-1351, 2014) in view of Elagolix Package Insert (dated 7/2018).
Claim 24 (drafted independently) and claims 26-30 (dependent thereon) are drawn to the same method embraced by claims 1-4 and 7 and/or 8-11 and 14-16, except that the method of claim 24 is specifically directed to managing moderate to severe pain associated with endometriosis in a premenopausal adult human female (as recited by claims 1-4 and 7 and/or 8-11 and 14-16) wherein said patient has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD and wherein the method further comprises the step of determining that the patient has said history.
As discussed above, Carr et al teach methods of managing moderate to severe pain associated with endometriosis in a premenopausal adult human female as recited by claims 1-4, 7-11 and 14-16.
However, Carr et al do not specify that the patient to be treated has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD or the step comprising determining that the patient has said history.
Yet, as further taught by the Elagolix Package Insert, while elagolix is “indicated for the management of moderate to severe pain associated with endometriosis” (Page 1, “Indications and Usage”), there is a risk of “[d]ose- and duration-dependent decreases in bone mineral density (BMD) that may not be completely reversible” (Page 1, “Warnings and Precautions”).  As such, the Elagolix Package Insert teaches “[a]ssess[ing] BMD in women with additional risk factors for bone loss” (Page 1, “Warnings and Precautions”); in particular, “assessment of BMD in patients with a history of low-trauma facture or other risk factors for osteoporosis or bone loss” and “[l]imit[ing] the duration of use to reduce the extent of bone loss” (Section 5.1, Bone Loss).
Accordingly, based on the Elagolix Package Insert, the ordinarily skilled artisan would have found it obvious that the method of Carr et al could be applied specifically to patient having a history of low-trauma fractures or a history of a condition associated with a decrease in BMD.  And, recognizing a risk of “[d]ose- and duration-dependent decreases in bone mineral density (BMD) that may not be completely reversible”, the skilled artisan would have found it obvious to first determine that the patient has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD in order to assess “BMD in [said] patients with a history of low-trauma facture or other risk factors for osteoporosis or bone loss” and “[l]imit the duration of use to reduce the extent of bone loss” therein, as further taught by the Elagolix Package Insert.
In view of all of the foregoing, claims 24 and 26-30 are rejected as prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611